

a40parkerlogoa02.jpg [a40parkerlogoa02.jpg]




April 17, 2012


Mr. Bilal Muhsin
40 Parker
Irvine, CA 92618


Dear Bilal:


I am pleased to confirm your promotion to the position of Vice President of
Engineering, Instruments and Systems reporting to Anand Sampath, Executive Vice
President, Engineering. The effective date of this promotion is April 2, 2012.


Your new annual salary will be $240,000 paid bi-weekly at a rate of $9,230.76
per pay period. You will be eligible to participate in Masimo’s Bonus Plan for
up to 30% of your salary based on Company and individual objectives being met
and will be paid per the rules of the Masimo Bonus Plan.


It will be recommended to the Board to issue your an option to purchase an
additional 10,000 shares of Common Stock, vesting 20% per year over five years
and exercisable at fair market value at the time the option is granted.


Employment with Masimo is “at-will” and not for a specific term. This means that
either you or the Company is free to terminate your employment relationship at
any time with or without reason or advanced notice.


This letter sets forth all the terms of our offer and it supersedes all prior
offers, agreements and discussions, whether written or oral. The terms of this
offer cannot be modified or amended by any supervisor or by any action of Masimo
except in written agreement signed by an officer of the Company.


Please acknowledge your acceptance of this offer by signing below and returning
this letter to Human Resources.


We wish your continued success in this new opportunity, and we appreciate your
dedication to our mission!


Sincerely,
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ TRACY MILLER
 
 
 
April 30, 2012
 
 
Manager, Human Resources
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Offer Acceptance:
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ BILAL MUHSIN
 
 
 
May 1, 2012
 
 
Bilal Muhsin
 
 
 
Date
 
 






